

117 HR 3064 IH: Inspector General Access Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3064IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Ross (for herself, Mr. Raskin, Mr. Issa, Mrs. Carolyn B. Maloney of New York, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 relative to the powers of the Department of Justice Inspector General.1.Short titleThis Act may be cited as the Inspector General Access Act of 2021.2.Investigations of Department of Justice personnelSection 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and paragraph (3);(B)by striking paragraph (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and(D)in paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (3); and(2)in subsection (d), by striking , except with respect to allegations described in subsection (b)(3),.